Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 1 of 39 PageID #: 6




                         EXHIBIT A




                         EXHIBIT A
                                                                                     INDEX N0. 505572/2020
  Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 2 of 39 PageID #: 7
F DOC. N0. 1                                                                  RECEIVED NYSCEF: 03/05/2020




       SUPREME COURT OF THE STATE OF NEW YORK
       COUNTY OF KINGS
        Shelly Beaton f/k/a Shelly Welch,                Index No.
                                Plaintiff,
                                                         SUMMONS
                  — against—
                                                         The basis of the venue is
        Lending Club Corporation and EquifaX             Plaintiffs domicile.
        Information Services, LLC,

                                Defendants.


       To the above-named defendants:

               YOU ARE HEREBY SUMMONED to appear in the Supreme Court of the State
       of New York, County of New York at the office of the Clerk of said Court at 360 Adams
       Street #4, Brooklyn, NY 11201, within the time provided by law as noted below and to
       file your answer to the annexed complaint with the Clerk; upon your failure to answer,
       judgment will be taken against you by default for the relief demanded in the Complaint.


       Dated: March 5, 2020
              New York, New York



                                    Respectfully submitted,


                                    Law Offices of Robert S. Gitmeid & Associates, PLLC

                                    By: /s/ Adham M. Elsaye
                                    Adham M. Elsayed, Esq.
                                    30 Wall Street, 8th Floor #741
                                    New York, NY 10005
                                    Tel: (866) 249-1137
                                    Fax: (877) 366-4747
                                    Attorneys for Plaintiff




                                               1 of 11
FILED: KINGS    COUNTY CLERK      03 05 2020                           INDEX NO. 505572/2020
     Case 1:20-cv-01708-KAM-RML Document 1-1 12:28  PM
                                             Filed 04/06/20 Page 3 of 39 PageID #: 8   ,
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 03/05/2020




            NOTE: The laws or rules of court provide that:

            (a) if this summons is served by its delivery to you personally, you must appear and
            answer within TWENTY days after such service; or

            (b) if this summons is served by delivery to any person other than you personally or is
            served by any alternative method permissible under the CPLR, you must appear and
            answer within THIRTY days after such service.

            Defendants' Addresses:

            Lending Club Corporation
            251 Little Falls Drive
            Wilmington, DE 19808

            Equifax Information Services, LLC
            1550 Peachtree Street
            Atlanta, GA 30309




                                                     2 of 11
, FIL D:Case
        KINGS     COUNTY CLERK      03 05 2020                           INDEX N0. 505572/2020
             1:20-cv-01708-KAM-RML Document 1-1 12:28  PM
                                                Filed 04/06/20 Page 4 of 39 PageID #: 9
 NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 03/05/2020




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF KINGS
              Shelly Beaton f/k/a Shelly Welch,

                                          Plaintiff,                Index No.

                         — against—
                                                                    COMPLAINT
              Lending Club Corporation and Equifax
              Information Services, LLC,

                                          Defendant(s).


                     Plaintiff Shelly Beaton f/k/a Shelly Welch, by and through her attorneys, the Law

             Offices of Robert S. Gitmeid & Associates, PLLC, complaining of the Defendants,

             hereby alleges as follows:

                1. This is an action for damages brought by an individual consumer for Defendants'

                      violations of the Fair Credit Reporting Act, 15. U.S.C. § 1681, et seq. (the

                      "FCRA"), the New York Fair Credit Reporting Act, NY CLS Gen Bus § 380, et

                      seq. ("NY FCRA"), and other claims related to unlawful credit reporting

                      practices. The FCRA and NY FCRA prohibit furnishers of credit information to

                      falsely and inaccurately report consumers' credit information to credit reporting

                      agencies.

                                                           PARTIES

                2. PlaintifP, Shelly Beaton, is an adult residing in Brooklyn, New York.

                3. Defendant Lending Club Corporation ("Lending Club") is a business entity that

                      furnishes consumer credit information to consumer reporting agencies.




                                                          3 of 11
FILED: KINGS    COUNTY CLERK      03 05 2020 12:28   PM                INDEX N0. 505572/2020
     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 5 of 39 PageID #: 10 r      ,
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 03/05/2020




               4. Defendant Equifax is a limited liability company, doing business throughout the

                    country and in the state of New York. Defendant Equifax is one of the largest

                    CRAs in the world.

                5. Plaintiff is a"consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA and

                    N.Y. GBS. LAW § 380-a(b) ofNY FCRA.

                                              FACTUAL ALLEGATIONS

                6. Defendant Lending Club issued an account ending in 3643 to Plaintiff; the

                    account was routinely reported on Plaintiff's consumer credit report.

                7. The consumer report at issue is a written communication of information

                    concerning Plaintiff's credit worthiness, credit standing, credit capacity, character,

                    general reputation, personal characteristics, or mode of living which is used or for

                    the purpose of serving as a factor in establishing the consumer's eligibility for

                    credit to be used primarily for personal, family, or household purposes as defined

                    by 15 U.S.C. § 1681a(d)(1) of the FCRA and N.Y. GBS. LAW § 380-a(c)(1) of

                    the NY FCRA.

                S. On or about February 19, 2018, Plaintiff and Lending Club entered into a

                    settlement agreement for the above referenced account. A copy of the settlement

                    agreement is attached hereto as Exhibit A.

                9. Pursuant to the terms of the settlement, Plaintiff paid, and the creditor accepted

                    payments totaling $1,014.00 to settle and close her Lending Club account.

                10. Plaintiff, via her debt settlement representative, timely made the settlement

                    payments. A paid-in-full letter is attached hereto to as Exhibit B.




                                                      4 of 11
                                                                        INDEX N0. 505572/2020
MIL D:Case
       KINGS    COUNTY CLERK
           1:20-cv-01708-KAM-RML  03 05 2020
                                 Document 1-1 12:28   PM
                                              Filed 04/06/20 Page 6 of 39 PageID #: 11
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 03/05/2020




                11. However, nearly a year later, Plaintiff s Lending Club account continues to be

                    negatively reported.

                12. In particular, on a requested credit report dated October 29, 2019, Plaintiff's

                    Lending Club account was reported with a status of "CHARGE OFF", a balance

                    of $1,978.00, and a past due balance of $557.00. The relevant portion of

                    Plaintiff's credit report is attached hereto as Exhibit C.

                13. This tradeline was inaccurately reported; as explained above, the account was

                    settled and paid in full, and as such, must be reported as settled with a balance of

                    $0.00.

                14. On or about November 4, 2019 Plaintiff, via counsel, sent a dispute letter to

                    Defendants requesting the trade line to be corrected. A copy of the dispute letter

                    and the certified mail receipts are attached hereto as Exhibit D.

                15. Therefore, Plaintiff has disputed the accuracy of the derogatory information

                    reported by Lending Club to the credit reporting agencies via certified mail in

                    accordance with 15 U.S.C. § 1681i of the FCRA and N.Y. GBS. LAW § 380-f of

                    the NY FCRA.

                16. In December of 2019, Plaintiff requested an updated credit report for review. The

                    tradeline for the Lending Club account in question remained the same, as

                    Defendants failed to correct the inaccuracy. The relevant portion of the December

                    2019 credit report is attached hereto as Exhibit E.

                17. Equifax did not notify Lending Club of the dispute by Plaintiff in accordance with

                    the FCRA, or alternatively, did notify Lending Club and Lending Club failed to




                                                       5 of 11
FILED: KINGS    COUNTY CLERK      03 05 2020 12:28                  INDEX N0. 505572/2020
                                                     PN! Page 7 of 39
     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20           PageID #: 12
NYSCEF DOC. N0. 1                                                                    RECEIVED NYSCEF: 03/05/2020 f




                    properly investigate and delete the tradeline or properly update the tradeline on

                    Plaintiffls credit reports.

               18. If Lending Club did perform a reasonable investigation of Plaintiffls dispute,

                    Plaintiff's Lending Club account would be updated to reflect a settled status with

                    a $0 balance.

               19. Lending Club has promised through its subscriber agreements or contracts to

                    accurately update accounts, but Lending Club has nonetheless willfully,

                    maliciously, recklessly, wantonly, and/or negligently failed to follow this

                    requirement as well as the requirements set forth under the FCRA and NY FCRA,

                    which has resulted in the intended consequences of this information remaining on

                    Plaintiff's credit reports.

               20. Defendants failed to properly maintain and failed to follow reasonable procedures

                    to assure maximum possible accuracy of Plaintiff's credit information and

                    Plaintiffls credit report, concerning the account in question, thus violating state

                    law and the FCRA. These violations occurred before, during, and after the

                    dispute process began with Equifax.

               21. At all times pertinent hereto, Defendants were acting by and through their agents,

                    servants and/or employees, who were acting within the scope and course of the

                    employment, and under the direct supervision and control of the Defendants

                    herein.

               22. At all times pertinent hereto, the conduct of Defendants, as well as that of their

                    agents, servants and/or employees, was malicious, intentional, willful, reckless,




                                                     6 of 11
, FIL D:Case
         KINGS    COUNTY CLERK       03 05 2020 12:28   PM                INDEX NO. 505572/2020
             1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 8 of 39 PageID #: 13
NYSCEF DOC. N0. 1                                                                      RECEIVED NYSCEF: 03/05/2020




                    negligent and in wanton disregard for federal and state law and the rights of the

                    Plaintiff herein.

                                           FIRST CAUSE OF ACTION
                                             (Fair Credit Reporting Act)

                23. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

                    forth above.

                24. Equifax is a"consumer reporting agency" as codified at 15 U.S.C. § 1681a(f).

                25. Lending Club is an entity who, regularly and in the course of business, furnishes

                    information to one or more consumer reporting agencies about its transactions or

                    experiences with any consumer and therefore constitutes a"furnisher," as codified

                    at 15 U.S.C. § 1681s-2.

                26. Lending Club is reporting inaccurate credit information concerning Plaintiff to

                    one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

                27. Plaintiff notified Defendants directly of a dispute on the Lending Club account's

                    completeness and/or accuracy, as reported.

                28. Lending Club failed to update Plaintiff's credit report and/or notify the credit

                    bureaus that the Lending Club account in question was disputed in violation of 15

                    U.S.C. § 1681s-2(b).

                29. Lending Club failed to complete an investigation of Plaintiff's written dispute and

                    provide the results of an investigation to Plaintiff or the credit bureaus within the

                    30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

                30. Lending Club failed to promptly modify the inaccurate information on Plaintiffls

                    credit report in violation of 15 U.S.C. § 1681s-2(b).




                                                      7 of 11
FILED: KINGS    COUNTY CLERK      03 05 2020 12:28   PM                INDEX N0. 505572/2020
     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 9 of 39 PageID #: 14 <      ,

NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 03/05/2020




               31. Equifax failed to delete information found to be inaccurate, reinserted the

                    information without following the FCRA, or failed to properly investigate

                    Plaintiff's disputes as required by 15 U.S.C. § 1681i(a).

               32. Equifax failed to maintain and failed to follow reasonable procedures to assure

                    maximum possible accuracy of Plaintiff's credit report, concerning the account in

                    question, violating 15 U.S.C. § 1681e(b).

                33. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

                    in one or more of the following categories: lower credit score, lower credit

                    capacity, denial of credit, embarrassment and emotional distress caused by the

                    inability to obtain financing for everyday expenses, embarrassment caused by

                    necessity of obtaining a co-signer on mortgage, higher interest rates on loans that

                    would otherwise be affordable and other damages that may be ascertained at a

                    later date.

                34. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

                    for actual damages, punitive damages, statutory damages, attorney's fees and

                    costs.

                                         SECOND CAUSE OF ACTION
                                       (New York Fair Credit Reporting Act)

                35. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

                    forth above.

                36. Equifax failed to delete information found to be inaccurate, reinserted the

                    information without following the NY FCRA, or failed to properly investigate

                    Plaintiff's disputes.




                                                      8 of 11
                                                                       INDEX N0. 505572/2020
, FIL D: KINGS
       Case       COUNTY CLERK
            1:20-cv-01708-KAM-RML   03 05 2020
                                  Document     12 :28
                                           1-1 Filed    PM Page 10 of 39
                                                     04/06/20            PageID #: 15
NYSCEF DOC. N0. 1                                                                      RECEIVED NYSCEF: 03/05/2020




                37. Equifax failed to promptly re-investigate and record the current status of the

                    disputed information and failed to promptly notify the consumer of the result of

                    the investigation, decision on the status of the information, and her rights pursuant

                    to this section in violation of NY FCRA, N.Y. Gen. Bus. Law § 380-f(a).

               38. Equifax failed to clearly note in all subsequent consumer reports that the account

                    in question is disputed by the consumer in violation of NY FCRA, N.Y. Gen. Bus.

                    Law § 380-f(c)(3).

               39. As a result of the above violations of the NY FCRA, Plaintiff suffered actual

                    damages in one or more of the following categories: lower credit score, lower

                    credit capacity, denial of credit, embarrassment and Plaintiff suffered actual

                    damages in one or more of the following categories: lower credit score, lower

                    credit capacity, denial of credit, embarrassment and emotional distress caused by

                    the inability to obtain financing for everyday expenses, embarrassment caused by

                    necessity of obtaining a co-signer on mortgage, higher interest rates on loans that

                    would otherwise be affordable and other damages that may be ascertained at a

                    later date.

               40. As a result of the above violations of the NY FCRA, Equifax is liable to Plaintiff

                    for actual damages, punitive damages, statutory damages, attorney's fees and

                    costs.




                                                      9 of 11
FILED: KINGS    COUNTY CLERK      03 05 1-1
                                        2020Filed
                                             12:28    P               INDEX NO. 505572/2020
    Case 1:20-cv-01708-KAM-RML Document           04/06/20 Page 11 of 39 PageID #: 16 x     ,
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 03/05/2020




                                           PRAYER FOR RELIEF

                    WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

            follows:

                    1) That judgment be entered against Defendants for actual damages

                       pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

                    2) That judgment be entered against Defendants for punitive dainages

                       pursuant to 15 U.S.C. § 1681n;

                    3) That the Court award costs and reasonable attorney's fees pursuant to 15

                       U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

                    4) That judgment be entered against Equifax for actual damages pursuant to

                       N.Y. Gen. Bus. Law § 380-m;

                    5) That the Court award costs and reasonable attorney's fees pursuant to

                       N.Y. Gen. Bus. Law § 380-m; and

                    6) That the Court grant such other and further relief as may be just and

                       proper.



             Dated: March 5, 2020
             New York, New York

                                           Law Offices of Robert S. Gitmeid & Associates, PLLC

                                           By: /s/ Adham M. Elsayed
                                           Adham M. Elsayed, Esq.
                                           30 Wall Street, 81h Floor #741
                                           New York, NY 10005
                                           Tel: (866) 249-1137
                                           Fax: (877) 366-4747
                                           Attorneys for Plaintiff




                                                      10 of 11
                                                                        INDEX N0. 505572/2020
FIL D:Case
       KINGS     COUNTY CLERK
           1:20-cv-01708-KAM-RML   03 05 2020
                                 Document      12:28
                                          1-1 Filed   PM
                                                    04/06/20 Page 12 of 39 PageID #: 17
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 03/05/2020




                                    VERIFICATION BY ATTORNEY


            STATE OF NEW YORK )
                               ) ss..
            COUNTY OF NEW YORK )


                    I, Adham M. Elsayed, an attorney duly admitted to practice law in the State of

            New York, hereby affirm under penalty of perjury:

                    I am an attorney associated with the Law Offices of Robert S. Gitmeid &

            Associates, PLLC, attorneys for Shelly Beaton, the plaintiff in the foregoing matter, with

             an office located at 30 Wall Street, 8th Floor #741 New York, NY 10005. I have read the

             foregoing Complaint and know the contents thereof, and that the same is true to my own

             knowledge, except as to the matters therein stated to be alleged upon information and

             belief, and that as to those matters I believe them to be true.



             Dated: March 5, 2020
                    New York, New York

                                                                    /s/ Adham M. Elsa3Led
                                                                    Adham M. Elsayed, Esq.




                                                       11 of 11
FILED: KINGS    COUNTY CLERK 03    05 2020                            INDEX NO. 505572/2020
     Case 1:20-cv-01708-KAM-RML Document 1-1 12:28    PN! Page 13 of 39
                                             Filed 04/06/20             PageID #: 18 r      ,
NYSCEF DOC. NO. 2                                                 RECEIVED NYSCEF: 03/05/2020




                               EXH I BIT A
                                                                        INDEX N0. 505572/2020
FIL D:Case
       KINGS   COUNTY CLERK 03
           1:20-cv-01708-KAM-RML    05 2020
                                 Document 1-1 12:28   PM
                                              Filed 04/06/20 Page 14 of 39 PageID #: 19
NYSCEF DOC. N0. 2                                                                               RECEIVED NYSCEF: 03/05/2020




                                                                                                         Lending Club

                  Lend'ingClub                                                                    Payment Solutions
                                                                                                      1-888-596-4478
                                                                                                 Fax: 1-855-770-5919
                                                                                   paymentsolutions@lendingclub.com



                                                                                                    February 19, 2018

            Shell Welch




                                             Re:     Account No.: =3643
                                                     Originated on: 12/01/2015
                                                     Loan Amount: $4,000
                                                     Interest Rate: 15.41% (36 months)
                                                     Status: Charge Off
                                                     Outstanding Debt: $2,028.42


            Dear Shelly Welch,

            Lending Club ("Creditor") and Shelly Welch ("Debtor") hereby agree to settle the above named debt
            under the following terms and conditions:

              The Creditor and Debtor agree that the current outstanding debt is $2,028.42 (balance amount).

       2.      Both the parties agree that Creditor will accept a sum of $1,014.00 by way of check as full repayment of
            the $2,028.42 ("Settled Amount"). AII settlement terms herein are dependent upon receipt of payment.
            Creditor agrees to compromise the debt under the condition that the Settled Amount will be received as
            follows:

                    $50.00 Due: 03/15/2018            $50.00 Due: 04/15I2018           $50.00 Due: 05/15/2018
                    $50.00 Due: 06/15/2018            $120.00 Due: 07/15/2018          $120.00 Due: 08/15/2018
                    $120.00 Due: 09/15/2018           $120.00 Due: 10/15/2018          $120.00 Due: 11/15/2018
                    $214.00 Due: 12/15/2018

       3.    The Settled Amount shall be considered as Settlement in full of the Debtor's loan and Creditor will take
            no further collection action regarding the outstanding debt amount.

       4.     If Debtor fails to pay the Settled Amount by terms outlined, the agreement shall be terminated
            immediately and Creditor shall immediately demand the outstanding amount owed by Debtor in full.


       5.     Each party acknowledges and agrees that each of them will bear their own costs, expenses, attorney
            fees and/or any other costs arising out of and/or connected with the negotiation, drafting and execution of
            this settlement.

       6.     Each party has read this settlement, has had adequate time to consider it and has had an opportunity
            to independently consult with an attorney, if so desired, prior to executing this settlement. Additionally,
            each party executes this settlement knowingly, voluntarily and of their own free will, not subject to duress,
            undue influence or inequality of bargaining power in connection with the negotiation or execution of this
            settlement.
FILED: KINGS    COUNTY CLERK     03 05 2020  12:28   PM Page        INDEX NO. 505572/2020
    Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 . 15 of 39 PageID #: 20 ~
NYSCEF DOC. NO. 2                                                                             RECEIVED NYSCEF: 03/05/2020




         Jason Leano declares that he is authorized to act as a representative of Lending Club.


         Debtor's payment according to the terms outlined above is formal acceptance of this agreement. This
         agreement for debt settlement shall be binding upon and have effect to the benefit of the parties, their
         successors and assignees.



         Dated: February 19, 2018



          Signature:      U/01
          1ason Leana Authorized Representative of Lending Club



         Signature:
         Shelly Welch

          Please make checks payable to "Lending Club Corporation".

          If sending via regular US Postal Service:

                 LENDING CLUB CORPORATION
                 DEPT# 34268
                 P.O. BOX 39000
                 SAN FRANCISCO, CA 94139

         If sending via overnight delivery only:

                 WELLS FARGO LOCKBOX SERVICES
                 DEPT# 34268
                 3440 WALNUT AVE, BUILDING A 2ND FLOOR
                 FREMONT, CA 94538




         Whenever $600.00 or more in principal of a debt is forgiven as a result of settling a debt for less than the
         balance owing, the creditor may be required to report the amount of the debt forgiven to the Internal
         Revenue Service on a 1099C form, a copy of which would be mailed to you. If you are uncertain of the
         legal or tax consequences, we encourage you to consult your legal or tax advisor.


                                               Lending Club Corporation
                                                  71 Stevenson Street
                                                       Suite 300
                                                San Francisco, CA 94105
                                                                        INDEX N0. 505572/2020
FIL D:Case
       KINGS    COUNTY CLERK
           1:20-cv-01708-KAM-RML  03 05 2020
                                 Document     12:28
                                          1-1 Filed   PM
                                                    04/06/20 Page 16 of 39 PageID #: 21
NYSCEF DOC. N0. 3                                                  RECEIVED NYSCEF: 03/05/2020




                               EXHIBIT B
FILED: KINGS   COUNTY CLERK      03 05 2020  12:28                  INDEX N0. 505572/2020
                                                     PM Page 17 of 39
    Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20            PageID #: 22
NYSCEF DOC. NO. 3                                                                                               RECEIVED NYSCEF: 03/05/2020




                          ..:: LendingClub
      DATE:                                                                  D E PARTM ENT:

           1/16/2020                                                              Payment Solutions




      BO RROWER NAME:                                                        REFERENCE:


           Shelly Welch                                                           Loan #:~3643



   Hi Shelly Welch,


   Your LendingClub installment loan #~3643 is charged off and has been isettled for less than
   the full balance as of 12/18/2018. A final payment of $214.00 was received on 12/12/2018.


   Your credit report should reflect your final payment within 60 calendar days. Often it's less, but
   the timing is dependent on how long the credit bureaus take to update this information.


   We wish you a bright financial future and thank you for being a member of the Lending Club
   community.


   Please contact us if you have any additional questions. You can reach us at
   paymentsMendingclub.com or directly at (888) 596-4478 Mondaythrough Friday from 6 AM to
   5 PM and Saturdayfrom 8 AM to 5 PM Pacific Time.



   Regards,
   Lending Club Payment Solutions




   ' Whenever $600.00 or more in principal of a debt is forgiven as a result of settling a debt for less than the balance owing, the credithr may be
   required to reportthe amountofthe debtforgiven to the Internal Revenue Service on a 1099C form, a copy ofwhich would be mailed to you. Ifyou
   are uncertain of the legal or tax consequences, we encourageyou to consultyour legal or tax advisor.




                                                    Lending Club Corporation
                                       595 Market St. Ste. 200, San Francisco, Califomia 94105
FIL D: KINGS    COUNTY CLERK 03    05 2020   12:28                   INDEX N0. 505572/2020
                                                       PM Page 18 of 39
     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20             PageID #: 23
NYSCEF DOC. N0. 4                                                RECEIVED NYSCEF: 03/05/2020




                              EXHIBIT C
FILED: KINGS   COUNTY CLERK      03 05 2020  12:28                  INDEX N0. 505572/2020
                                                     PM Page 19 of 39
    Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20            PageID #: 24 ~      ,
N                                                                                                                                          0
    FILE #               _ FNMA #                                          DATE COMPLETED         10/29/2019 RQD' BY ~

    SEND TO                                                                DATE ORDERED           10/29/2019
                                                                           REPOSITORIES           EF             PRPD' BY
                                                                           PRICE                                 LOAN TYPE
                                                                           REF. #
    PROPERTY ADDRESS
                                APPLICANT                                                                CO-APPLICANT
    APPLICANT           BEATON, SHELLY                                     CO-APPLICANT
    SOC SEC #                                DOB -                         SOC SEC #                                    DOB
    MARITAL STATUS                                                         DEPENDENTS




                                                       ~.~. ~.. ~... ~. ~,,. •. ~.,. ~. ~,...~-
    E W                                              DATE     HIGH CREDIT
      H                                             OPENED      OR LIMIT           gALANCE                                        STATUS
    C O              CREDITOR
                                          DATE                                                    PAST     MO     30   60   90+
    O S                                 REPORTED                                                  DUE      REV
    A E                                              DLA       ACCTTYPE             TERMS                                         SOURCE

    B B LENDINGCLU                          03/18   12/15             $2028              $1978       $557 27 1 1 1!CHARGE OFF
            3643                                    11/17              INST                36 -              ,-  _   ; EF
                                                                    INDEX N0. 505572/2020
FIL D:Case
       KINGS   COUNTY CLERK 03
           1:20-cv-01708-KAM-RML    05 2020
                                 Document 1-1 12:28   PM Page 20 of 39
                                              Filed 04/06/20           PageID #: 25
NYSCEF DOC. N0. 5                                               RECEIVED NYSCEF: 03/05/2020




                             EXHIBIT D
                                                                                                                                               505572/2020
FILED: KINGS
     Case       COUNTY CLERK 03
          1:20-cv-01708-KAM-RML    05 2020
                                Document 1-1 12:28    PM Page 21 of INDEX
                                             Filed 04/06/20
                                                                          NO
                                                                    39 PageID #: 26
                                                                               03/0'5/2020                           RECEIVED NYSCEF
NYSCEF DOC. N0. 5




                                                              T11e Law Offices Of
                                          ROBERT S. GITMEID Sz. ASSOC., PLLC

            November 4, 2019

            V1A CERTIFIED MAIL
            Transunion Consumer SoIutions                           Equifax Information Services, LLC
            P.O. Box2000                                            P.O. Box 105139
            Chester, PA 19016                                       Atlanta, GA 30348

            Experian                                                Innovis Consumer Assistance .
            P.O. Box 4500                                           P.O. Box 1640
            Allen, TX 75013                                         Pittsburgh, PA 15230

            Experian Infonmation Solutions, Inc.
            12 E 491h Street, l la' Floor
            New York, NY 10017
                                          Re:                          SheIly Beaton a/k/a SheIly Welsch
                                         Creditor:                     Lending Club Coporation
                                         Account No.:                  Endin 4n 3643
                                         SSN:
                                         Address:



            Dear Sir and/or Madam,

                      Please be advised that this office was retained to represent Shelly Beaton a/k/a Shelly Welsch with respect to her
            claims for violations under the Fair Credit Reporting Act, 15. U.S.C. § 1681, et seq. (the "FCRA") and other claims
            related to unlawful credit reporting practices.

                      On or about February 19, 2018, Ms. Beaton and Lending Club Corporation ("Lending CIub") entered into a
            settlement agreement for the above referenced account. A copy of the settlement agreement is enclosed herein. Pursuant to the
            terms of the settlement, Ms. Beaton was required to make monthly payments totaling $1,014.00 to settle and close her Lending
            Club account. Ms. Beaton, via her debt settlement representative, timely made the requisite settlement payments. Proofs of these
            payments are enclosed herein for your review.

                      However, nearly a year later, Ms. Beaton's account continues to be negatively reported. In particular, on a requested
            credit report dated October 29, 2019, Ms. Beaton's account was reported with a status of "CHARGE OFF", a balance of
            $1,978.00, and a past due balance of $557.00. The relevant portion of Ms. Beaton's credit report is attached herein for
            your review. This trade line was inaccurately reported. As evidenced by the settlement agreement and proofs of payments, the
            account was settled in full and has a balance of $0.00.

                      Pursuant to 15 U.S.C. § 1681m, please provide a written copy of Ms. Beaton's credit report to the below address.
            Please take notice that this dispute is made pursuant to 15 U.S.C. § 1681 i under the FCRA. Therefore, if this inaccuracy is not
            corrected within thirty (30) days, we will pursue further legal process on behalf of our client

                     Thank you for your prompt attention to this important matter.
                                                                                                    Very truly yours,

                                                                                                      ~jJUI/un. Lt.)b'C.Y
                                                                                                    Lauren Kroll
   t                                                                                                Lauren.K rt gitmeidlaw.com
                                                                                                    (866) 7074595 x 5112
            LK:
            Encl.



                          Tel (212) 226-5081 11 Broadway, Suite 960, New Yoxk, NY 10004 Fax (212) 208-2591
                                                        www.GitnneidLaw.com
                                                                                                                                                      :2 8 P                                                         INDEX N0. 505572/2020
       Case
[FILAED:    1:20-cv-01708-KAM-RML
         KINGS    CC              Document 1-1 Filed 04/06/20 PageRECEIVED
                                                                   22 of 39 NYSCEF:
                                                                            PageID #: 27
                                                                                    03/05/2020
NYSCEF DOC. N0.
                                  ~•:                                t


                      o                      B           ~        rJ ©                        o                                                            ~                     ©       d
                                                                                                                                   m             A.                         e
      O                                                                                                                            ~
      ~         °   -                        . .              .          •         -                   .        °   "                            ° °•          •            ~ f                °       ,       }'
                                                                                                                                                                   /-~° f                ~L
                    .-r~~) li~• C`=' ~i i(` {j                      l'`1 ~,                   ;i ~~ (``h ~i~                       ~                               J=
      ~                ~. ~     d    ;,  ~                         G=•..          ~-,               C~ 4. ~a
                                                                                                                                             Certified Mail Fea
      rU     Certified Mail Fee
      ~                                                                                                                            ~ S
      I1.1 S                                                                                                                                 FJctfB SefViC2S & Ffe9 (checkbo~ edd fee as uppmprt3to)
           6ctra ServlCes & Fee9 (chcckboz, cdd kre as eppmpdate)                                           ~                                 ❑ qatum Recetpt Qmdcopy)         $
      ~       ❑ Rotutn RecelPt (h2rdeePy)     S                                                 ~ \•' •  --   ~                    ~          ❑ Rotum Recelpt (electmns)  $                                               Postmark
      ~       ❑ Retum Receipt (e!ecironlc)    6                                               .• Postmark                          ~          ❑ ~g~ Ma➢ Restdctod Da7very S                                                    Hete
      ~       ❑ CedlgodMallReSMUedDe6very     $                                             ' ~      Here      •~
                                                                                              _           [; .•                    O          ❑ Adult Signatute Requimd   S
      p       ❑ Adult Slgnaturo Roquirod      S
                                                                                                                                                    tS(
                                                                                           ' -; .~~(L -                                       ❑~ulgnaturoRestdctedDelhery 5
              ❑ AdultSigneturoRestictodDeUvary$
                                                                                                                                   Q         P     e
      ~      Postage                                                                              ,                       ,        (~(            g
      ru                                                                                                                                     S
      r-I S                                                                                                                        ~ Total Postage and Fees
      ~ S tal Postago and Fees                               ,,~                                                                                                                r    -/~
                                                                                                                                             S                                  V    l
                                                             L~                                                                    ~         Sent To
      a SentTo                                               Innovis Consumer Ass1st ance ----                                     ~
                                                                                                                                   o SiraetaitdApt No., orPOBoxAo       r;
      ~ StioetandApL No., orP6~ox11'c                               P.O. Box 1640                                                  ~                                                                                Oxperiap
                                                                                                                                                                                                               P.O.
                                        --------------             Pittsburglt, PA 15230                                -------      ci-ry, s-i"a"te;ziP+d~-----------------
             Ciry State ZlP+4
                            ~-                                                                                                                                                                             Alle p, Boz75
                                                                                                                                                                                                                   rx      013



                                                                                                                                    ~                                            -             -
      Q'
      ~                                                                                                                                f`-
      N                                                                                                                             ~                                                          °           a
     (ti                                                                                                                                                                    f:
                                                                                                                                                                             ?

      N
                                                                                                                                    ~•           ~.'.J i~                   li       ~ \L-.~       ;J lt-1     La
                                                                                                                                    ~ Certi(ied Mait Fee
      rU                                                                                                                            ~
      CO                                                                                                                            R1 $
      ru                                                                                                                               EXtra SBrviCeS & Fees (checkbat edd fee es appmpdate)
                                                                                                                                    ~   ❑ Retum Racolpt (hardcopy)         $
      r =1                                                                                                                          0   ❑RetumReoelpt(electronic)          S                                               Postmark
      O                                                                                                                             p   ❑ Certlged Mall Restdctod Delivery $                                                   Here
      O                                                                                                                             0   ❑Adu1tS!gnatumRequL~ed             $
      E3                                                                                                                                ❑ AdultStgnatureRestdctedDollvery $
                                                                                                                                    0 Postage
      C]                                                                                                                           RJ
      fu                                                                                                                           r~ S
      r-9                                                                                                                           ~ Total Posiage and Fees
      a                                                                                                                             ~, $                                                 t `l
       E-'                                                                                                                          ~ Sent To
       rq
       O                                                                                                                           ~ ~lmeiandAptNo:,ort3deoznfo: ---                                                  Equifax
      [~                                                                                                                                           -------------------                                         P.O. Box 105139
                                                                                                                                             c(ry; staie zip+a       -
                                                                                                                                                                                                           Atlanta, GA 30348



                                                                                                      D e                          ~



                                                                             Ln
                                                                             ru          B•                         3~~

                                                                             N                               e                                         -
                                                                         C`           •,~X      .r'~ • ""
                                                                                      =`*-̀+ t ~^~
                                                                                               T"
                                                                                                         --'
                                                                                                      r .,   ~ t                  j ~ i~i e i}                     i i`• ~~ !'F'
                                                                                                      ~
                                                                         ~ Certified Mail Fee
                                                                         co $
                                                                         ru
                                                                                   Extrra Services & Fees (checkbar, edd fee es eppro•anete)
                                                                         r-I           ❑ Retum Rucoipt (nzrdcopy)          S
                                                                         Cl            ❑ Return RecelPt (electmnlc)        S                                             PoStmark
                                                                         p             ❑ cedifled Mall Revrlcted Delivery $
                                                                                                                                                                           Here
                                                                         p             ❑AdultSlgnatumRequirdd              $                                               .
                                                                                       ❑ Adutt Slgnatum Restdcted Dellvery S
                                                                         0 Postage
                                                                         fU
                                                                         ~ S
                                                                         ~ Total Postage and Fees
                                                                         ~ S
                                                                         ~ Sent To

                                                                         ~ Sfree[ andApG No., oPt~Ba6zA                             Experian Information
                                                                                                                                         Solutions, Inc.
                                                                                   cr-ry, sr•a"te; ziP+-4a--------------           12 E 49t'' Street, I It'' Floor                       -------
                                                                                   wlzm-e.                          ~                 New York, NY 10017
FILED: KINGS   COUNTY CLERK      03 05 2020  12:28                  INDEX NO. 505572/2020
                                                     PM Page 23 of 39
    Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20            PageID #: 28
NYSCEF DOC. NO. 5                                                                               RECEIVED NYSCEF: 03/05/2020




           ®E■■          ■                                                                               Lending Club

           ....
           ®,. M ® ~~~ ~ ~ ~
                                           g
                                            ~ I ~ ~                                               Payment Solutions
                                                                                                      1-888-596-4478
                                                                                                 Fax: 1-855-770-5919
                                                                                   paymentsolutions@lendingclub.com



                                                                                                    February 19, 2018




                                            Re:      Account No.: M3643
                                                     Originated on: 12/01/2015
                                                     Loan Amount: $4,000
                                                     Interest Rate: 15.41 % (36 months)
                                                     Status: Charge Off
                                                     Outstanding Debt: $2,028.42


            Dear Shelly Welch,

            Lending Club ("Creditor") and Shelly Welch ("Debtor") hereby agree to settle the above named debt
            under the following terms and conditions:

              The Creditor and Debtor agree that the current outstanding debt is $2,028.42 (balance amount).

      2.      Both the parties agree that Creditor will accept a sum of $1,014.00 by way of check as full repayment of
           the $2,028.42 ("Settled Amount"). AII settlement terms herein are dependent upon receipt of payment.
           Creditor agrees to compromise the debt under the condition that the Settled Amount will be received as
           follows:

                   $50.00 Due: 03/15/2018            $50.00 Due: 04/15/2018           $50.00 Due: 05/15/2018
                   $50.00 Due: 06/15/2018            $120.00 Due: 07/15/2018          $120.00 Due: 08/15/2018
                   $120.00 Due: 09/15/2018           $120.00 Due: 10/15/2018          $120.00 Due: 11/15/2018
                   $214.00 Due: 12/15/2018

      3.    The Settled Amount shall be considered as Settlement in full of the Debtor's loan and Creditor will take
           no further collection action regarding the outstanding debt amount.

      4.     If Debtor fails to pay the Settled Amount by terms outlined, the agreement shall be terminated
           immediately and Creditor shall immediately demand the outstanding amount owed by Debtor in full.


             Each party acknowledges and agrees that each of them will bear their own costs, expenses, attorney
           fees and/or any other costs arising out of and/or connected with the negotiation, drafting and execution of
           this settlement.

      6.      Each party has read this settlement, has had adequate time to consider it and has had an opportunity
           to independently consult with an attorney, if so desired, prior to executing this settlement. Additionally,
           each party executes this settlement knowingly, voluntarily and of their own free will, not subject to duress,
           undue influence or inequality of bargaining power in connection with the negotiation or execution of this
           settlement.
FIL D:Case
       KINGS     COUNTY CLERK      03 05 2020  12:28                 INDEX N0. 505572/2020
                                                       PM Page 24 of 39
           1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20            PageID #: 29
NYSCEF DOC. N0. 5                                                                             RECEIVED NYSCEF: 03/05/2020




          Jason Leano declares that he is authorized to act as a representative of Lending Club.


         Debtor's payment according to the terms outlined above is formal acceptance of this agreement. This
         agreement for debt settlement shall be binding upon and have effect to the benefit of the parties, their
         successors and assignees.



         Dated: February 19, 2018



           Signature:

          Jason i.eano Authorued Representative of Lending Club




         Signature:
         Shelly Welch

          Please make checks payable to "Lending Club Corporation".

          If sending via regular US Postal Service:

                 LENDING CLUB CORPORATION
                 DEPT# 34268
                 P.O. BOX 39000
                 SAN FRANCISCO, CA 94139

          If sending via overnight delivery only:

                 WELLS FARGO LOCKBOX SERVICES
                 DEPT# 34268
                 3440 WALNUT AVE, BUILDING A 2ND FLOOR
                 FREMONT, CA 94538




         Whenever $600.00 or more in principal of a debt is forgiven as a result of settling a debt for less than the
         balance owing, the creditor may be required to repon` the amount of the debt forgiven to the Internal
         Revenue Service on a 1099C form, a copy of which would be mailed to you. If you are uncerfain of the
         legal or tax consequences, we encourage you to consult your legal or tax advisor.


                                               Lending Club Corporation
                                                  71 Stevenson Street
                                                       Suite 300
                                                San Francisco, CA 94105
FILED: KINGS    COUNTY CLERK      03 05 1-1
                                        2020  12:28   P               INDEX NO. 505572/2020
    Case 1:20-cv-01708-KAM-RML Document     Filed 04/06/20 Page 25 of 39 PageID #: 30
NYSCEF DOC. N0. 5                                                RECEIVED NYSCEF: 03/05/2020
    ~
                                            Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 26 of 39 PageID #: 31
                7NIS~Ij~C~C S~►~ID WITFlDU'ltiA C04.OR[D 130FiDGR ASJp IIAC tt1fiOt1ILb-F`'Lp d`4IC 11, ! 7' A Flh°QEfiPFiLtIT4IVATEftMAA[C OQJ 7'HE-IIdC•K - tdOLD AT AHGL • 70 VIE1N

Global Client Solutions, LLC Ccistodian                                                                                                                                                                                                                                                  202134106
F60.Sheli ' Beaton                                                         '                    •             •               ~•                                                                     '                 '                  '            '"                •           ' 04091B 111232 •
                                                                                                     . . •~                                                                                                                      •                     .                                                       ~
                                                                               ,'                     8a                       'N"                                                                                                            '                                  Q
                                                                                        ;` .                                           .                                                                      .
                                                                                                                              . .          •                                                                       •             ®' ~                                        '                                 ~
                                                ~       ~              • • • •y           •ti         • ~ ,             ..                                                                                                                                                                            •
                               •
                                                                                                                                                                                              •
                           .       ••                       , 1 • ..
            •                                                                                         •                                    •   •                    .                                     .                                                                                                    ~

                                                                                                                                                                                                                                         Date: 04/09/2018.                                                     ~
Pay: FIFTY AND XX 1100 D4LL,4RS '                                                                                                                                                                                                        Amount:                        50.00                                  'c
        '         .                         . :, • • •                 ,   .•, i„               .                      '. ~                             •                                  ~ ., ,                          • .                ~•            • .          .       .   ,
                                                                                                                                                       For ~3fi43• `u                                                                                                            : .

.           ~~            . •'          ,           ^          " , ( ~t •~,•                    ,         •       ~         ` •                                 •       .            •~+      •       ~           ' 1                                             ' '                        •, .              ~~,
        .             ,            .                                                                                  . .                                                                           ••        •                      .             •                                     .                     ~;
                                            '                  '  '                                                                                                         '
                                                                                                                                                            ®                                                                                                                                 ~
    ' '                                                 '                           ~               .' .                '          '               •                                                                                                                                                           ~
Ta The                                  Lending Club
Order .                                 3440 Walnut Ave. 81dg A 2F ,                                                                                                            .~                  • .> < f                                                      '          ~               "' . ,       .    ~y
Of"                                     Wells Fargo Lockbox SeivicesAttn: Dept:4'                                                                                                                                                         Aut orized Si~nature                                                 ~
                                                                                                                                                                                                                                              ;Questions (877) 3•8236 -                                        ~
                                        Frprnriht_ CA US 9d531t                                                                                                                                                                                        VoidArter90Days•,                                      ~~;
                                    Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 27 of 39 PageID #: 32
-         ° 1•4i1S'CRECtC fS°VC]1R7 ~VFTHOUT A COLORBA,[9®ilill~T1• ASIO RAO16Qi30t1Np p1.U5 A KNIGNT L~ F•!Nw'EgiP~iltv"TvVJAT&R~AARK.BIU Tfi~ UACK - HOL[J AT A{id.LE rp'Vl~LV~~i'.
    Global Client Solutions, LLC'.Custodian                                                                                                                                                         2021 75786 :1
          EBe aton '
    FBO SheM                                                                                '                                                                           ~                           •0509181106A8


                                                    ';~• MG Y j` a' tr f '                                                                                                           ,                      ~               (Si
            .             ,         ,       .       •     .3 .                                                                         , . • • ,   .   '                                     ' ••                            JI
                                                                                                                                            °
                                                                         I                                                                                     •

                                                                                                                                                                   Date:     05I09/2018

pay: FIFTY AND XX ! 400 DOLLAFtS                                                                       :                                                   °       Amount $** 50.00                                          ~
                                                                             •~.   -   •        ,                •                                                               '                     •t           ,       ~.11
                                                                                                     For: ~643
             •                                   .                                                                             •
, ,         .                   -    ;~. ~ r • ~     ,          .            . ,                     , • • .     • „ : ,. -:                           , '.
                                                                                                                                                                                                                            I~.,
                                                                                                                                                                                         '                      .       `
.    ,              • ,             . ,.           „        .                          ,.                   , ',     .         `                                                                                            ~~.
                                                                    ,,                                                       ,
                                                                                                                                                                                                                            i~t
                                                                         .                      •'                       ~       . •
,     •         .                       ,       ,       •                                                                              o                                                                                    ~M
    To The                    Lending,Club                                                                                   ,                                                                                              ,l•
    Order                     3440 Wafriut,Ave. Bldg A 2F
    Of                        WeNs Fargo Lockbox ServicesAttn: Dept~J                                           ° `                                                 Aut orized Si nature
                                                                                                                                                                     Questions: (877)~03-8236
                              Fremont, CA US 94538                                                                   °                                                  Vofd After 90 Days                                   3
                                                                                                            ,°
  " Ft[i$ ~11C~1C
                               Case 1:20-cv-01708-KAM-RML Document 1-1 Filed      04/06/20           Page 28 of
                                                                                      'EFiPfilttitT WA7r-.FiCS7ARK
                                                                          ' kTi.`Fdti~.{
                             ~S,YY1tIk Lr,►iT4iC111~'~'.d1 G4ib~i~lT l3Ctfiia~fLt~N~    ~A.CE{~€~Ul1l+l!             39 PageID
                                                                                                                   QN.TfiS SI.'CK • i4OLD #: 33 Tt3 4/3E1V
                                                                                                                                          AT A14tGiLE                                                             `
•.:.-t—~.....
          ,_~°_:,--                                                   -          ,.u.._
                                                                                     .~.~,          ~.

 Glo6al Client Solutions, LLC Custodian                                                                                              __       •               .~~~~ ~                       • •20221 9558
 FBO SheUy Beatcn                                                                                                                                                             '               061118 123128       j
                                                                                                                           • ,                            •                        `   :. '
                                                         $ .,.•   .       .       •
                                                                                                                                                      •        •                             •   -   .        •   )
                                                     ;       g                    A

     .,                         .
                                                                  ~
          •
     •        .                  {        •     .                         •                                .
.,                                                    •;                      '               '                ,   :                      .           •         Date:       06l191201 S
Pay: FIFTY AND XX ! 100 DOLLARS                                                         ~                              •                          .             Amount: $** 50.00 •                      ••
                        ;                 f•                                                   For: =3643 ~ 9
                                     .,     •        .~           .'          .                        `~-~~                     '                                             .                 .~
                                                                                                                                                                                            ~. , . _. . . . , .
                                                                                                                                                               •    ' ~~.       ..', - .,

Jo The ` Lending Club •                                                                                                                   •
 Order                      3440 Walnut Ave. Bldg A 2F                                                                           `
 Of                                                                ' ~
                            INells Fargo Lockbox ServicesAttn: C?ept                                                                                               Aut '4rized Si nature
                                                                                                                                                                    Questions: (877)~03-8236 ;
                  . '       C.......~:.F l`A I 10 IMAX44                                                                                                                Void ARer 90 Days
                                          Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 29 of 39 PageID #: 34
               TItl.4 CHGCK l;!1AID L'lLTHO1JT A COLOfiEG DaFiDER AtJD DACKGROItD.tO P,LUS A KNICHT B. FiNCEnPAf►41' WAT[RrdRliK QJi Ti{E•l1ACK • iiOLD A7' AfiGLE 7Q VILw <~;!

~~. Global Ciient SoEutJons, LLC Custodian                                                                                                                                                                                                                                                                    "                              ' 202251846 =f;:
                                                                                                                                                                                                                                                                                                                                                         :• .
                                                                                                                                                                                                                                                                                                                                                 070918 ailso7

                                                                                                  ..                                                                                                                                                                          .       •           ~                                      ..~                  '' •.                              ~`;_~ .
1=                                                                  • x.                                   _.,',                                '                                                               . -,                                           ••                                                    •                                                                       .
{,              •           ,        ,     . . •                              '       •       - ..                  •           .           -                                                                                •                     •                     '•                                                  '               •                                                   j~~
                        _                                                 _                                 .           _                                                                                   ~ ,                                                                                                                  .               •           . -                                   ~

                                                                                                                                                                                                                                                                                          Date:                   0714912018
,~                                                 .                                                                                                    .                                       .. .                                 •         .                                  .                                                                                              •       -       I:~:~
      pa ; ONE HUNDRED•TWENTI AND XX!'f00 DOLLARS                                                                                                                                                                                                                                         Amourit: $'`* 120.00 .
  ~        y                          •               ,         ,' ,                                   .    .               .                   .       Forr                                        .                            .
                                ,                                                                                                                                                                                                                                                             .       •              •               '               •         ,                                 i'.;.
ir                                              ~ ,~
~~4                             .                   . . -           . .           '           .                                                                 _                                                    •                                                                                                                                                                           ~;::
                                                                                                                .   ,                                                                       .               ,                            . '               -                          ,
  f                                                                                                         .                                                                                                                                                                                                        .   -               '           -                 .                          ;~~
                                                                                                                                                                                                    -                                              •                                      -                                                                                                      ►
ki                  '                                       ~        '                                 •                    '       ~                               •   '               -               -            ~'                                                       ..'                         '                                                  •'•                     '           ~'~~
                                                                                                                                                                                                                                                                          /:                              ,       :. .               '           •       ~                 . •           ,       'y'
•.f    '                                    .                                             .                         '           '                           .               '       -           '       ,        -       .           ~                 ,        ,   ..
                                                                •                                                                       -               ,                       .
                                                                                                                                                    +                                                                                                                                                                                                              .

      To The                        Lending Ctub                                                                                                                                                                                                                                                                                                                                                   ;
; Order                             3440 Walnut Ave.. Bldg A 2F.                                                                                                                                •
 ~ Of                               Wells Fargo Lockbox ServicesAttn:. Dept ~                                                                                                       :                           ' '`,            .        -'. .                ,.                             Aut orized Si nature
 t:                                                                                                                                                                                                                                                                 Queslions: (877) 43-B236 ~                                                                         .                           t
                                    Fremont, CA US 94538                                                                                                                                                                                                                                         vo~a aee~ao oays •                                                        :                     ~~'
                 Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 30 of 39 PageID #: 35
   Ttt1S Ct1EClC IS VOID WITHOUi' A COLORED UOiiDLR AtJD dACiCGROU1iD ALfJS A KolIGHT &   EIiPFt11iT WATEAA1ARtC ON Tti$ SACt{ - tlOLD AT AtdGLE TO VICIY
Global Client'Solutions, LLC Custodian                                                                                                                                    202307147'!i;:
FBO Shell Beaton                                                                                                                                                          080918 110822
                                                                                                    ;                  . .    .     •                                                            i:~:
                                                                                                            .        . • '~ .   ' ~- •                                                           ~;:
                                                                                           :                          - ' • . •                                                                  ~;;.
                                                                                                                             Date:            08l09/2018
                                                                                            •           '                    Amount: $** 120.00
Pay: ONE HUNDRED TWEN'fY AND XX / 100 DOLLARS                           ~                                                                                                                        ~
                                                              For:, JM643                  ,        ~           ~   ,     ••'            •             ~   ~                      ~        '     I~;~
     ', , .         ..   .   •   .•••'    . '   ~       •        '•'    , .,    •'•. ~
                                                                                                    : .         .   ~ . .:           '       ..        : ..    .   , ..       ,       ,    •     l~~,

                                                                                                                             . ..                 ..
                                                                                                                     ••              •                     .'... .        .                    '•i~
                                                                                                                                                                                      •• :         ;
                                                                                                ..
To The        Lending Club                                                                . : • :                                                                         v               . l+;,
Order         3440 Walnut Ave. Bldg A 2F
Of            Wells Fargo Lockbox ServicesAttn: Dept!#                                                                        Aut orized Si nature •                                             ~I0~
                                                                                                                                Questions• '(877)~03-8236
              Fremont, CA US 94538                                                                                                 Vid
                                                                                                                                    o ARei' 90 Days                                              ~r~
                                                                                                .       ,•                          .. .. .                .,
                     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 31 of 39 PageID #: 36
                 it15 VOID WITilOUT !1 C4LOFIEO pOitdER ATJD BACICGROUlED i'LUS A i(NIGE~i U. FINGfeRPRlNT LVA7EFqH1lAfilC QFt TIIE DAGI( - F4aLd AT ATiGLE T~ VIEW ~
 r~ ~ pTl I~ ~

      Global Client Solutions, LLC Custodian                                                                              ''                                                202352326
 °    FBO Sh'ell Beaton                                                                                                                                                     091018 111728
                                             ,       .,              •                                                                                          .                               .
                                                      N
 ~,                                     '~       •        ,       ~, .                                                ~                              '                  .               .   .

 5'                     .                                         •                •                                                                                            -
                                                                                                                                      Date:              09110/2098
 : Pay:- ONE HUNDRED TWENTYAND'Xxi:~oa DOLuARs                                                                                        Amount:               120.00
                                                                                    Far:          643<     ;            I•
                                , , - , ~' ;:~ ,                          .   .    ,     .         , .   , • , .           , .                 .   .                          •
       ;. • .    • .     _
- ~' - • ••--•-----; ;_- ,     . ;— -; ., _:.                 • ._ ,              , ~ •.         . ,   . .._ . ...... ._: ~ . , '. : .._,. . _.._._.-..-;               •----------_...__ .


 f To The •,      Lendin       •C_lub    •                    •       •                ~   - ,         ~   •              ,    '• • , .        • •          ,       `       ~       .       }•      -
                             g.
 ~ Order          3440 Walnut Ave. Bldg A 2F
      Df          Wells Fargo Lockbox ServicesAttn: Dept *                                                        "                       Aut 'oriied Si nature v'•
                                                                                                                                           QuesUons: (877)~03-6236
_~           ~    Fremont, CA US 94538                                                                                                       % Vofd After 90 Days
                Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 32 of 39 PageID #: 37
   TftIS CHECK IS VOID W]THOUT A COLORED RORDER A11D 811CliGROUND PLUS A KNIGliT & rtNGERPRINT WATERMARK ON THE 9AC14 - HOLD AT ANGLE TO VIEW

Global Client Solutions, LLC Custodian ~                v                                                                             202396748
F80 Shell Beaton                                                                                                                      100918_1118Q?


                                a,              .



                                                                                                        Date: 10/09/2018
                                                                                                        Amount: $** 120.00
Pay: ONE HUNDRED 71NENTY AND XX 1100 DOLLARS
                                                            For: =3543
                         S                                       f    .




To The      Lending Club                                                     ,    •„
Order       3440 Walnut Ave. Bldg A 2F
Of          Wells Fargo Lockbox 5ervicesAttn: Dept *                                                     Aut orized Siqnature
                                                                                                           Questions: (877)503-8236
                                                                                                              Void After 90 Days
                Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 33 of 39 PageID #: 38
  ~7HlS CHECK t.S VOIEI 11t1THOUT A COLORED E10RDER AND BACKGROUND PLUS A   & FINGE•FiPRIN7 WATEqMARK OH THE BACK • HOLD AT ANGLC TO Vl[l':

Global Client Solutions, LLC Custodfan                                                                                             202443691
FBO Sheily Beaton                                                                                                                  110998 110943
                              3 k          •   ,         ~

                                 •                 F




                                                                                                     Date:      1110912018
Pay: C1NE HUNDRED TWENTY AND XX 1 100 DOLLARS                                                        Amount: $** 120.00

                  ~ ' • > °                                  For: IM643 . F                                            .           +
                  .   '. ~,                                      , •     •




To The       Lending Ciub
Qrder        3440 Walnut Ave. Bldg A 2F                                                             ~
Cf           Wells Fargo Lockbox ServicesAttn: Dept b                                                  Autfiorized Slqnature
                                                                                         ~              Questions: (877)503-8236
             Fremont, CA US 94538                                                                          Vold After 90 Days
                  Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 34 of 39 PageID #: 39
      THIS CHECK tS VOID W1TH011T A COLORED RgRDEil AND 14AC7{GROUND PLUS A KN[GfiT & FlNGERPRINT WATERMARK ON THE 6ACK - HOLD AT ANGLE Tfl YIEW_~

 Global Client Salutions, LLC Custodian                                                                                               20248709
F oeaton                                                                                                                              1z1o18111546
                                         a , rF           ?


                    ,                         r   ♦                                                                                                  {




                                                                                                        Date: 1211012018
 Pay: TiNO HUNDRED FOURTEEN AND XX! 1Q0 DOLLARS                                                         Amount: $** 214.00
                                -                             For: M3643 ; ~




 To The        Lending Club                                                                                       ;1
 Qrder         3440 Wainut Ave. Bldg A 2F                                 ='
                                                                          ,,         #                                wza~
 Of            yyells Far~o Lockbox ServicesAttn: Dept 4                                                 Aut orized Si gnature
                                                                                                           Questions; (877)503-8236
               Frpmnnt_ C,A I(S 9d±53ft                                                                       Void Af1er 90 Days
FILED: KINGS    COUNTY CLERK      03 05 2020  12:28                 INDEX N0. 505572/2020
                                                      PM Page 35 of 39
     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20            PageID #: 40 ,.                                          R
N                                                                                                                           0
    FILE #               _ FNMA #                                 DATE COMPLETED   10/29/2019 RQD' BY ~

    SEND TO                                                       DATE ORDERED     10/29/2019
                                                                  REPOSITORIES     EF             PRPD' BY
                                                                  PRICE                           LOAN TYPE
                                                                  REF. #
    PROPERTY ADDRESS
                            APPLICANT                                                     CO-APPLICANT
    APPLICANT           BEATON, SHELLY                            CO-APPLICANT
    SOC SEC #                             DOB -                   SOC SEC #                              DOB
    MARITAL STATUS                                                DEPENDENTS




                                                    CA1 1 FCTION ACC(]IINTS
    E W                                           DATE    HIGH CREDIT
      H                                          OPENED     OR LIMIT    BALANCE                                    STATUS
    C O                                  DATE                                      PAST      MO
    0 S              CREDITOR       REPORTED                                                       30 ' 60   90+
                                                                                   DUE      REV
    A E                                           DLA     ACCTTYPE      TERMS                                      SOURCE

    B B L~3 43CLU                        03/18   12/15         $2028         978      $557 27 1 1 1~EFARGE OFF
                                                 11/17          NST        $136
                                                                           INDEX N0. 505572/2020
, FILED: KINGS
       Case       COUNTY CLERK
            1:20-cv-01708-KAM-RML   03 05 2020
                                  Document      12:28
                                           1-1 Filed    PM
                                                     04/06/20   Page 36 of 39 PageID #: 41
NYSCEF DOC. NO. 6                                                    RECEIVED NYSCEF: 03/05/2020




                                EXHIBIT E
FILED: KINGS    COUNTY CLERK 03    05 2020   12:28                    INDEX NO. 505572/2020
                                                       PM Page 37 of 39
     Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20             PageID #: 42 .      '
N                                                                                                                                 0
    FILE #               _ FNMA #                                   DATE COMPLETED     12/16/2019 RQD' BY
                                                                                                                    m
    SEND TO                                                         DATE ORDERED       12/16/2019
                                                                    REPOSITORIES       EF             PRPD' BY
                                                                    PRICE                             LOAN TYPE
                                                                    REF. #
    PROPERTY ADDRESS
                                APPLICANT                                                     CO-APPLICANT
    APPLICANT           BEATON, SHELLY                              CO-APPLICANT
    SOC SEC #                                DOB                    SOC SEC #                                 DOB
    MARITAL STATUS                                                  DEPENDENTS
                                                                CREDIT




                                                        C(]I_J FCTInN OCCAI INTS
    E W
      H
                                                     DATE
                                                    OPENED
                                                             HIGH CREDIT
                                                               OR LIMIT  BALANCE                                        STATUS
    C O              CREDITOR            DATE .                                        PAST     MO     30    60   90+
    O S                                REPORTED                                        DUE      REV
    A E .                                            DLA    ACCT TYPE        TERMS                                      SOURCE

    B B LENDINGCLU                          11/19   12/15        $2028         $1978      $557 27     11    ' 1. 3° 1CHARGE OFF
            3643                                    11/17         INST           36-                  L,,. , • , EF
Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 38 of 39 PageID #: 43


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF Kings
---------------------------------------------------------------- -x
Shelly Beaton f/k/a Shelly Welch
                                  Plaintiff/Petitioner,

                - against -                                           Index No. 505572/2020
Lending Club Corporation and Equifax Information
Services, LLC
                                    Defendant/Respondent.
---------------------------------------------------------------- -x
                                        NOTICE OF ELECTRONIC FILING
                                                   (Mandatory Case)
                                               (Uniform Rule § 202.5-bb)

        You have received this Notice because:

                1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
                New York State Courts E-filing system ("NYSCEF"), and

                2) You are a Defendant/Respondent (a party) in this case.

         • If you are represented by an attorney:
           Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

         • If you are not represented by an attorney:
           You will be served with all documents in paper and you must serve and file your
           documents in paper, unless you choose to participate in e-filing.

           If you choose to participate in e-filing, you must have access to a computer and a
          scanner or other device to convert documents into electronic format, a connection
          to the internet, and an e-mail address to receive service of documents.

          The benefits of participating in e-filing include:

                         • serving and filing your documents electronically

                         • free access to view and print your e-filed documents

                         • limiting your number of trips to the courthouse

                         • paying any court fees on-line (credit card needed)

        To register for e-filing or for more information about how e-filing works:

        • visit: www.nycourts.gov/efile-unrepresented or
        • contact the Clerk's Office or Help Center at the court where the case was filed. Court
          contact information can be found at www.nycourts.qov

                                                    Page 1 of 2                      EFM-1
Case 1:20-cv-01708-KAM-RML Document 1-1 Filed 04/06/20 Page 39 of 39 PageID #: 44


       To find legal information to help you represent yourself visit www.nycourthelp.gov

                                              Information for Attorneys
                                       (E-filing is Mandatory for Attorneys)

       An attorney representing a party who is served with this notice must either:

                 1) immediately record his or her representation within the e-filed matter on the
                 NYSCEF site www.nycourts.gov/efile; or

                 2) file the Notice of Opt-Out form with the clerk of the court where this action is
                 pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                 attorneys who certify in good faith that they lack the computer hardware and/or
                 scanner and/or internet connection orthat they lack (along with all employees subject
                 to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

       For additional information about electronic filing and to create a NYSCEF account, visit the
       NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: efileCaD-nycourts.qov).


Dated: 03/05/20


Adham IVI. Eieayed, Es q.
                                                                 30 Wall Street, 8th Floor #741
                 Name
 Law Offices of Robert S. Gitmeid & Associates, PLLC
                                                                 New York, NY 10005

                 Firm Name                                                       Address

                                                                 (866) 249-1137
                                                                                 Phone

                                                                     Adham.E@Gitmeidlaw.com




To:     Lending Club Corporation

        251 Little Falls Drive

        Wilmington, DE 19808




                                                                                                6/6/18


      Index #                                          Page 2 of 2                            EFM-1
